Name: Council Regulation (EEC) No 1115/90 of 25 April 1990 opening and providing for the administration of Community tariff quotas for frozen hake fillets and for processing work in respect of certain textile products under Community outward processing arrangements
 Type: Regulation
 Subject Matter: leather and textile industries;  foodstuff;  tariff policy
 Date Published: nan

 3. 5 . 90 Official Journal of the European Communities No L 112/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1115/90 of 25 April 1990 opening and providing for the administration of Community tariff quotas for frozen hake fillets and for processing work in respect of certain textile products under Community outward processing arrangements THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas provision should be made in particular to ensure equal and continuous access for those concerned to the quotas in question and consistent application, until the quotas are exhausted, of the rate prescribed for the said quotas to all goods which are imported or re-imported into any of the Member States and which meet the pres ­ cribed conditions ; whereas it is appropriate to take the necessary measures to ensure efficient Community admi ­ nistration of these tariff quotas while offering the Member States the opportunity to draw from the quota volumes the necessary quantities corresponding to actual imports or re-imports ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, all transactions concerning the admi ­ nistration of the shares levied by that economic union may be carried out by any one of its members, Having regard to the proposal from the Commission, Whereas the Community has undertaken, within the framework of its external relations, to open each year for periods of, respectively, 1 July to 31 December and 1 September to 31 August of the following year, Commu ­ nity tariff quotas for 5 000 tonnes at 10 % duty for frozen fillets of hake presented in the form of industrial blocks with bones ('standard') and, after various adaptations, a duty-free Community tariff quota for ECU 1 870 000 of added value for various kinds of processing work in respect of certain textile products under outward proces ­ sing arrangements ; whereas the tariff quotas in question should accordingly be opened for the agreed periods and in accordance with the agreed elements with the quota for textile products complying with the provisions of Council Regulation (EEC) No 2779/78 of 23 November 1978 on the procedure for applying the European unit of account (EUA) to legal acts adopted in one customs sphere ('), as amended by Regulation (EEC) No 289/84 (2), and in parti ­ cular Article 2 thereof, and the provisions of Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replacement of the European unit of account by the ECU in Community legal instruments (3) ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July to 31 December 1990 the customs duty applicable to the import of the products listed below shall be suspended at the levels and within the limit of the Community tariff quota shown herewith : Order No CN code (') Description Amount of quota (tonnes) Quota duty (%) 09.0037 ex 0304 20 57 Frozen fillets of hake (Merluccius spp.) presented in the form of industrial blocks with bones fstandard^ 5000 10 (') Taric codes 0304 20 57 * 1 1 and 0304 20 57 * 19. (') OJ No L 333, 30 . 11 . 1978 , p. 5. 0 OJ No L 33, 4. 2. 1984, p. 2. (3 OJ No L 345, 20. . 12. 1980, p . 1 . No L 112/2 Official Journal of the European Communities 3. 5 . 90 equal or lower customs duty under other preferential tariff treatment. 2. where the Community has fixed a reference price for the products or categories of products concerned, imports of fillets of hake shall benefit from the relevant quota fixed in paragraph 1 only if the free-at-frontier price determined by the Member States in accordance with Article 21 of Regulation (EEC) No 3796/81 ('), as last amended by Regulation (EEC) No 2886/89 (2), is at least equal to the reference price. 3. Imports of these products shall not be charged against this tariff quota if they are already eligible for an Article 2 1 . From 1 September 1990 to 31 August 1991 the customs duties applicable to re-imports of the following products shall be totally suspended within the limit of the Community tariff quota shown herewith : Order No CN code Description Volume oftariff quota 09.2501 5606 00 Goods resulting from processing work as provided for in the arrangement with Switzerland on processing traffic in textiles as follows : (a) processing work on woven fabrics falling within Chapters 50 to 55 and CN code 5809 00 00 (b) twisting or throwing, cabling and texturizing (whether or not combined with other processing work) of yarns falling within Chapters 50 to 55 and CN code 5605 00 00 (c) processing work on products falling within the following CN codes : Gimped yarn, and strip and the like of code 5404 or 5405, gimped (other than those of code 5605 and gimped horsehair yarn) : chenille yarn (including flock chenille yarn) ; loop wale-yarn :  Other :   Gimped yarn   Other Woven pile fabrics and chenille fabrics, other than fabrics of code 5802 or 5806 :  Of wool or fine animal hair  Of cotton :   Cut corduroy   Other weft pile fabrics   Warp pile fabrics, epingle (uncut)   Warp pile fabrics, cut   Chenille fabrics  Of man-made fibres :   Cut corduroy   Other weft pile fabrics   Warp pile fabrics, epingle (uncut)   Warp pile fabrics, cut   Chenille fabrics  Of other textile materials : Of flax   Other Terry towelling and similar woven terry fabrics, other than narrow fabrics of code 5806 ; tufted textile fabrics, other than products of code 5703 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics ; lace in the piece, in strips or in motifs Narrow woven fabrics, other than goods of code 5807 ; narrow fabrics consis ­ ting of warp without weft assembled by means of an adhesive (bolducs) Braids in the piece ; ornamental trimmings in the piece, without embroidery other than knitted or crocheted ; tassels, pompoms and similar articles Pile fabrics, including 'long pile' fabrics and terry fabrics, knitted or crocheted Other knitted or crocheted fabrics ECU 1 870 000 of value added 5606 00 91 5606 00 99 5801 5801 10 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5801 90 5801 90 10 5801 90 90 5802 5804 5806 5808 6001 6002 (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 282, 2. 10 . 1989, p. 1 . 3 . 5. 90 Official Journal of the European Communities No L 112/3 2. For the purposes of this Article : (a) 'processing work* shall mean :  for the purposes of paragraph 1 (a) and (c) appea ­ ring in the table : bleaching, dyeing, printing, flocking, impregnating, dressing and other work which changes the appearance or quality of the goods, without however changing their nature,  for the purposes of paragraph 1 (b) appearing in the table : twisting or throwing, cabling and textu ­ rizing, whether or not combined with reeling, dyeing or other work which changes the appea ­ rance, quality or finish of the goods, without however changing their nature ; (b) 'value added' shall mean the difference between the value for customs purposes as defined in Community regulations on this subject at the time of re-importation and the value for customs purposes as it would be if the products were re-imported in the state in which they were exported. 3 . Re-imports of products, resulting from this proces ­ sing work may not be charged to the tariff quota if they are already free of customs duties under other preferential tariff arrangements. Article 3 Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the provisions of the Act of Accession and, where appropriate, of the Protocols concluded by reason of that accession. Article 4 The tariff quota referred to in Articles 1 and 2 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 5 If an importer presents in a Member State an entry for release for free circulation, including a request for prefe ­ rential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authori ­ ties, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The request for drawing, with the indication of the date of acceptance of the said declarations, must be communi ­ cated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the entries for release for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission. Article 6 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such times as the balance of the tariff quota so permits. Article 7 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 8 This Regulation shall enter into force on 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1990. For the Council The President M. O'KENNEDY